OlivbR, Chief Judge:
These four appeals for reappraisement relate
to certain aircraft engine parts exported from Canada and entered at the port of Hartford, Conn.
The cases are before me on an agreed set of facts that establish cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question and that such statutory value for each of the items is the invoice unit price, packed, and I so hold.
Judgment will be rendered accordingly.